DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the slide rack” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1, 12, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea, US Patent Application Publication 20070175151.
Regarding claim 1, 14, 19 and 20, Shea teaches an overhead signage system comprising a first length of a wire 2502 having a first end and a second end; a first hook 2504 proximate to the first end of the first length of wire 2502; and a bracket 2506 proximate to the second end of the first length of wire. (¶0044-0045)

    PNG
    media_image1.png
    359
    378
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    193
    184
    media_image2.png
    Greyscale

Regarding claim 12, Shea teaches the first length of wire comprises a metal. Shea teaches the arm 104 can be made of a lightweight material such as aluminum or other metals. (¶0038)
Regarding claim 14, Shea teaches an overhead signage system comprising a wire sign holder 600 comprising (i) a first length of a wire 502 having a first end and a second end, (ii) a first hook 510 proximate to the first end of the first length of wire 502, and (iii) a bracket 206 proximate to the second end of the first length of wire 502; (b) a display sign 512; and (c) a display rack (not labeled).

Regarding claim 20, Shea teaches said bracket 206 comprises a securing mechanism 208 that passes through the bracket and into the display rack, the step of vertically securing said one or more wire sign holders 600 to a display rack comprising tightening said securing mechanism.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobin, US Patent 4182505.
Regarding claim 1, Cobin teaches a musical instrument hanger comprising a first length of a wire 8 having a first end and a second end; a first hook 14 proximate to the first end of the first length of wire; and a bracket (not labeled) proximate to the second end of the first length of wire.



[AltContent: textbox (Securing mechanism)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hook)][AltContent: arrow][AltContent: textbox (Hooks)][AltContent: arrow][AltContent: textbox (2nd length of wire)][AltContent: arrow][AltContent: textbox (Bracket)][AltContent: arrow][AltContent: textbox (1st length of wire)]
    PNG
    media_image3.png
    339
    534
    media_image3.png
    Greyscale

Regarding claim 2, Cobin teaches a second length of wire having a first and second end and positioned (a) proximate to the first end of the first length of wire and (b) perpendicular to the first length of wire, wherein the first hook is positioned proximate to the first end of the second length of wire.
Regarding claim 3, Cobin teaches a second hook positioned proximate to the second end of the second length of wire.
Regarding claim 4, Cobin teaches the first length of wire is bent near the second end of first length of wire to form a terminal end.
Regarding claim 5, Cobin teaches the bracket is attached to the terminal end.

Regarding claim 7, Cobin teaches the bracket is attached to a display rack via the securing mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Cobin, US Patent 4182505 in view of Leurdijk, US Patent 6050426.
Corbin does not teach the securing mechanism comprising a thumb screw.
Regarding claim 8, Leurdijk teachers hanger bracket 70 comprising a first length of a wire 78 having a first end and a second end; a first hook near end 79 proximate to the first end of the first length of wire; and a bracket 70 proximate to the second end of the first length of wire 78. The bracket 70 further comprising thumb screw a securing mechanism. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to substitute the bracket taught by Cobin with the bracket taught by Leurdijk to provide a means to support the guitar on a slat-type display wall, display wall with grooves or track type member.

    PNG
    media_image4.png
    217
    271
    media_image4.png
    Greyscale

Regarding claim 9, Leurdijk teaches the bracket 70 is a slide bracket comprising one or more teeth 80.

Regarding claim 11, Leurdijk teaches the slide rack 10 does not comprise a securing mechanism.
Claim 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Shea, US Patent Application Publication 20070175151.
Regarding claim 13, since the applicant does not disclose that a straight first length of wire solves any stated problem or is for any particular purpose, it appear that constructing the first straight wire of any suitable shape as taught by Shae would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the first length of wire of any suitable shape since a change is the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding claim 15, Shea teaches an overhead signage system 700 comprising a first length of an arm 702 having a first end and a second end; a first hook 510 proximate to the first end of the first length of are 702; and a bracket 206 proximate to the second end of the first length of arm. (¶0046 and figure 11).


    PNG
    media_image5.png
    316
    492
    media_image5.png
    Greyscale

Shae does not teach the arm 702 comprising a wire. However, Shae does teach arm 104 made of wire. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the upright support arm 702 since Shae teaches upright arm can be made of wire as an alternate and light weight support member.
Shae teaches comprises a second hook 510, and (v) a second length of arm 704 having a first end and a second end, wherein the second length of arm is positioned perpendicular to the first length of wire 702 and proximate to the first end of the first length of arm, and wherein the first hook 510 is positioned proximate to the first end of the second length of arm and the second hook 510 is positioned proximate to the second end of the second length of arm.
Regarding claim 16, Shae teaches more than one display sign 512 and more than two wire sign holders and consisting of one display rack 204.

Regarding claim 18, Shae teaches a second display sign 512 of said more than one display sign is attached to (i) the second hook 510 of the second wire sign holder of said more than two wire sign holders 700 and (ii) the first hook 510 of a third wire sign holder of said and more than two wire sign holders 700.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631